Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the IDS filed 6/6/2022. Claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 15, Examiner deems a method comprising: receiving a set of one or more desired forces or desired moments associated with an aircraft having a plurality of rotor modules that includes a first rotor module and a second rotor module, wherein each of the plurality of rotor modules is a fixed rotor module that is attached to the aircraft at a fixed position and a fixed angle; receiving first and second health metrics associated with the first rotor module and the second rotor module, respectively; determining a first command for the first rotor module and a second command for the second rotor module based at least in part on the set of desired forces or desired moments and the first and second health metrics, including by: attempting to determine the first and second commands in a first manner that: (1) substantially achieves every one of the set of desired forces or desired moments and (2) satisfies one or more health-related considerations based at least in part on the first and second health metrics; and in the event the first and second commands cannot be determined in the first manner, the first and second commands are determined in a second manner that prioritizes flight control associated with a roll axis and a pitch axis over flight control associated with a yaw axis, wherein the roll axis, the pitch axis, and the yaw axis are mutually orthogonal; and instructing the first and second rotor modules to carry out the determined first and second commands to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a prioritized control approach in an aircraft having fixed rotor modules. 
Horn et al. (US Patent No. 9,908,616) is deemed the closest prior art of record and teaches a flight control system that receives a set of inputs associated with a requested set of forces and moments to be applied to the aircraft and computes an optimal mix of actuators and associated actuator parameters to achieve to an extent practical the requested forces and moments. Computing the optimal mix of actuators and associated actuator parameters includes taking into consideration dynamically varying effectiveness of one or more actuators based on a dynamic state of the aircraft. For example, the dynamic state may comprise an angle of a tiltwing of the aircraft or an angle of a tilt rotor of the aircraft. Horn further teaches that weights and errors may be used to tune the optimization problem. Further, a vector with weights for roll, pitch, and yaw may be adjusted such that roll and pitch are weighted over thrust and yaw is weighted the least. The weights may be used to prioritize stability. For example, roll and pitch may be weighed more because they are critical to the aircraft's stability and thrust is not (Horn Abstract; Col. 7, lines 1-10). Horn fails, however, to teach attempting to determine the first and second commands in a first manner that: (1) substantially achieves every one of the set of desired forces or desired moments and (2) satisfies one or more health-related considerations based at least in part on the first and second health metrics; and in the event the first and second commands cannot be determined in the first manner, the first and second commands are determined in a second manner that prioritizes flight control associated with a roll axis and a pitch axis over flight control associated with a yaw axis, wherein the roll axis, the pitch axis, and the yaw axis are mutually orthogonal. 
Claim(s) 2-8, 10-14, and 16-20 depend(s) from claim(s) 1, 9, and 15, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669